Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8,10,27-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160306849 A1; Curino; Carlo Aldo et al. (hereinafter Curino) in view of SCHOENING; Harald (hereinafter Schoening), and US 20160316014 A1; Radu; Remus Gabriel et al. (hereinafter Radu).
Regarding claim 1, Curino teaches A method, comprising: receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data; defining, a query processing scheme for obtaining and processing the set of data, ( Curino [0031] The system 100 processes analytics over data split across multiple data centers 102-104 in the analytics systems 124-126. The data centers 102-104 (e.g., the analytics systems 124-126) can each store respective sets of data partitions. The storage 110 of the computing system 106 includes a query control component 128 configured to control processing of analytical queries over the distributed data in the analytics systems 124-126 of the data centers wherein defining the query processing scheme comprises: identifying by the data intake and query system an external data source that stores at least a portion of the set of data (Curino [0035] Further, the system 100 enables execution of an analytical query that includes substantially any type of operator, such as a join, a nested query, [0036] subqueries at the data centers 102-104 (external) and sending a subquery delta. Further, the query optimization approach employed by the system 100 can be based on the analytical queries being repeated; [0041]The technique utilized to modify the query execution plan is referred to herein as pseudo-distributed measurement. The pseudo-distributed measurement performed by the measurement component 142 can measure data transfer measurements of analytical queries that for more details )													the subquery identifying the at least a portion of the set of data stored in the external data source and a manner of processing the at least a portion of the set of data, ( Curino [0035] Further, the system 100 enables execution of an analytical query that includes substantially any type of operator, such as a join, a nested query, [0036] subqueries at the data centers 102-104 (external) and sending a subquery delta. Further, the query optimization approach employed by the system 100 can be based on the analytical queries being repeated; [0041]The technique utilized to modify the query execution plan is referred to herein as pseudo-distributed measurement. The pseudo-distributed measurement performed by the measurement component 142 can measure data transfer measurements of analytical queries that include joins, nested queries, user-defined functions [0062] A query execution plan that includes five tasks (5 sub queries) can be generated for the analytical query Q. Each of the tasks is represented as a circle in FIG. 2. A task can be a subquery operating on some set of inputs. Further, and executing the query based at least in part on the query processing scheme. ( Curino [0005] a query execution plan for the analytical query can be generated, where the query execution plan includes tasks. Further, replication strategies for the data partitions can be determined. A replication strategy for a particular data partition can specify one or more data centers to which the particular data partition is to be replicated if the particular data partition is to be replicated. The tasks of the query execution plan for the analytical query can further be scheduled to the data centers based on the replication strategies for the data partitions [0040] The query execution plan can be modified to collect data transfer measurements for each of the tasks during execution of the modified query execution plan. The measurement component 142 can further be configured to acquire the data transfer measurements for each of the tasks during the execution of the modified query execution plan (e.g., during execution as controlled by the query control component 128). Accordingly, the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on the data transfer measurements for each of the tasks as acquired by the measurement component 142. determining, by the data intake and query system, a number of concurrent data connections for parallel data transport supported by the external data source (Radu [0035] FIG. 6 depicts an exemplary flow diagram of metrics applied to the threshold determination of FIG. 1. In conjunction with the distribution of content associated with the processes of FIG. 1, if a computing resource determines that additional metrics should be applied, then the following process is implemented. Metrics may be defined as a quantifiable measurement of a characteristic of a performance of an individual or an organization, or of a system or component or resource on the system. In one example, the metrics may identify the threshold numbers that should be utilized to determine whether the number of connections has exceeded the threshold number for a particular distribution of content. As illustrated, the additional metrics include, but are not limited to, determining the relative engagement with a social network (702), determining a number of users online in the social network (704) and determining the number of events (or amount of content) being distributed along any one path in the social network (706). Any one or any combination of these metrics, including the number of connections to recipient users may be analyzed by the computing resources to calculate which of the two solutions--direct process or distributed and parallel process, should be selected from processing of the distributed identifying by the data intake and query system an external data source that stores at least a portion of the set of data  wherein the external data source is distinct from the data intake and query system, determining, by the data intake and query system, data handling capabilities of the external data source, generating, by the data intake and query system a subquery for the external data source based on the determined data handling capabilities of the external data source, and dynamically allocating by the data intake and query system, a plurality of  processors of the data intake and query system to receive results of the subquery from the external data source based on determined data transfer capabilities (Schoening [0034] techniques that provide for decomposing complex event processing (CEP) queries in a way that takes into account capabilities of the involved event processing agents, and for dynamically 
Corresponding system claim 27 is rejected similarly as claim 1 above. Additional limitations: Computer system; one or more processing devices ( Curino [FIG.1] Computer system; one or more processing devices )
Corresponding product claim 30 are rejected similarly as claim 1 above. Additional limitations: Processor; Memory ( Curino [0107] memory; processor [0023] shows computer readable storage).
Regarding claim 6, the combination of Curino, Schoenining and Radu teach The method of claim 1, wherein the plurality intake processors comprise an a processor for each concurrent data connection supported by the external data source. (Radu [0035] FIG. 6 depicts an exemplary flow diagram of metrics applied to the threshold determination of FIG. 1. In conjunction with the distribution of content 
Regarding claim 7, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein the determined data handling capabilities of the external data source comprises an identification of query commands supported by the external data source. (Schoening [0034] Certain example embodiments incorporate techniques that provide for decomposing complex event processing (CEP) queries in a way that takes into account capabilities of the involved event processing agents, and for dynamically adapting query decomposition to changing conditions. Certain example embodiments apply to scenarios that involve multiple event processing agents. The example techniques may be particularly beneficial, for example, if the event processing agents differ in their processing capabilities and/or if there are bandwidth limitations between the event processing agents. Certain example embodiments help overcome many disadvantages of conventional distributed event processing. More particularly, certain example embodiments advantageously provide for taking into account limited bandwidth and limited processor capabilities, e.g., in order to decompose a query such that the decomposition is customized for a specific situation; automatic deployment of query sub-graphs to the involved local event processing agents; automatic re-computation of query decomposition based on a system-intrinsic mechanism, e.g., using complex event processing mechanisms to control complex event processing, when changes in the context occur; [0048] a unit identifier to uniquely identify the particular processing resource or sensor, a type (e.g., whether the unit is a sensor, a processing resource, or the like), the operating context (e.g., whether the sensor or processing resource is located in the container ship or warehouse etc., may alternatively be herein referred to simply as context), and capabilities/limitations of the  ( Curino [0035] Further, the system 100 enables execution of an analytical query that includes substantially any type of operator, such as a join, a nested query, [0036] subqueries at the data centers 102-104 (external) and sending a subquery delta. Further, the query optimization approach employed by the system 100 can be based on the analytical queries being repeated; [0041]The technique utilized to modify the query execution plan is referred to herein as pseudo-distributed measurement. The pseudo-distributed measurement performed by the measurement component 142 can measure data transfer measurements of analytical queries that include joins, nested queries, user-defined functions [0062] A query execution plan that includes five tasks (5 sub queries) can be generated for the analytical query Q. Each of the tasks is represented as a circle in FIG. 2. A task can be a subquery operating on some set of inputs. Further, edges shown in FIG. 2 can depict data dependencies. Tasks can be read as input base data partitions and/or outputs from other tasks (e.g., task q.sub.5). The inputs a task utilizes are either already present in a 
Regarding claim 8, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the determined data handling capabilities of the external data source comprises an identification of a location of processing nodes of the external data source. (Schoening [0034] Certain example embodiments incorporate techniques that provide for decomposing complex event processing (CEP) queries in a way that takes into account capabilities of the involved event processing agents, and for dynamically adapting query decomposition to changing conditions. Certain example embodiments apply to scenarios that involve multiple event processing agents. The example techniques may be particularly beneficial, for example, if the event processing agents differ in their processing capabilities and/or if there are bandwidth limitations between the event processing agents. Certain example embodiments help overcome many disadvantages of conventional distributed event processing. More particularly, certain example embodiments advantageously provide for taking into account limited bandwidth and limited processor capabilities, e.g., in order to decompose a query such that the decomposition is customized for a specific situation; 
Regarding claim 10, the combination of Curino and FN teach The method of claim 1, wherein the subquery is generated based on an identification of commands supported by the external data source. ( Curino [0035] Further, the system 100 enables execution of an analytical query that includes substantially any type of operator, such as a join, a nested query, [0036] subqueries at the data centers 102-104 (external) and sending a subquery delta. Further, the query optimization approach employed by the system 100 can be based on the analytical queries being repeated; [0041]The technique utilized to modify the query execution plan is referred to herein as pseudo-distributed measurement. The pseudo-distributed measurement performed by 
Regarding claim 28, the combination of Curino, Schoening and Radu teach The system of claim 27, wherein the determined number of concurrent data connections for parallel data transport supported by the external data source indicates that the external data source supports a single concurrent data connection for parallel data transport,  wherein the subquery comprises a plurality of subqueries, and wherein each processing device of the plurality of processing devices is configured to communicate a subquery of the plurality of subqueries to the external data source using the single concurrent data connection. (Radu [0004] More specifically, the technology relates to a selection process between a direct distribution of information and a distributed and parallel distribution of information within or across networks. When a user broadcasting information decides to distribute content to a limited number of users, the system will distribute the information using a direct mechanism. The direct mechanism may be, for example, a direct iterative mechanism or a direct parallelized mechanism for distribution of the information. If, on the other hand, the user broadcasting the information is distributing to a large number of users (e.g., where a large number of users may be determined based on satisfying a threshold requirement), the system may distribute the information using a distributed and parallel processing mechanism. The distributed and parallel processing mechanism includes multiple processing nodes arranged in a recursive manner, with each processing node formed of multiple processing sub-nodes organized in a ring-like topology. The processing nodes may also have varying depths or hierarchal levels which allow for the propagation of the information in an efficient manner without exhausting computing resources [0032] From the processing sub-node (herein 504A') associated with the broadcast user 202A, the distributed content is propagated to another processing sub-node (herein 504B') and to each of the other processing sub-nodes in processing node 502B for parallel processing. In the depicted example, each of the processing sub-nodes 504 is a device, such as a computing resource, that operates independently, as diagrammatically represented by a sub-node pointer 506 pointing from one of the processing sub-nodes 504 to another of the processing sub-nodes 504. Moreover, each of the processing nodes 502, comprising processing sub-nodes 504, is a group of devices operating independently from another 
Corresponding method claim 5 is rejected similarly as above.
Regarding claim 31, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein the determined data handling capabilities of the external data source comprises at least one of: an amount of data stored in the external data source, a type of data stored in an external data source, query commands supported by the external data source, a query translator supported by the external data source, and the file system type and hierarchy of the external data source. (Schoening [0034] Certain example embodiments incorporate techniques that provide for decomposing complex event processing (CEP) queries in a way that takes into account capabilities of the involved event processing agents, and for dynamically adapting query decomposition to changing conditions. Certain example embodiments apply to scenarios that involve multiple event processing agents. The example techniques may be particularly beneficial, for example, if the event processing agents differ in their processing capabilities and/or if there are bandwidth limitations between the event processing agents. Certain example embodiments help overcome many disadvantages of conventional distributed event processing. More particularly, certain example embodiments advantageously provide for taking into account limited bandwidth and limited processor capabilities, e.g., in order to decompose a query such that the decomposition is customized for a specific situation; automatic deployment of query sub-graphs to the involved local event processing agents; automatic re-computation of query decomposition based on a system-intrinsic mechanism, e.g., using complex event processing mechanisms to control complex event processing, when changes in the context occur; [0048] a unit identifier to uniquely identify the particular processing resource or sensor, a type (e.g., whether the unit is a sensor, a 
Corresponding system claim 32 and corresponding product claim 33 are rejected similarly to claim 31 above.
Claims 2,13,14,17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Radu, Schoening and US 20160335352 A1; Teodorescu; Radu et al. (hereinafter Teo). 
Regarding claim 2, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the query processing scheme further comprises 													but lack explicitly teaching monitoring the external data source for activity and accessibility												monitoring the external data source for activity and accessibility (Teo [0003] Often, problems may arise in computer data systems configured to process multiple queries from multiple clients. Such problems may relate to query process control, resource allocation, security and process isolation. A data system may benefit from an architecture configured to address such problems. For example, data systems may have a need to provide a central control for query resource allocation, query processor start-up and termination, among other things. Also, there may be a need for query processor monitoring for information such as resource usage/availability, query "liveness" and/or query performance. [0025] Some implementations can provide monitoring. For example, it may be helpful for an implementation of the query dispatch/execution system to monitor resource usage/availability, query liveness, and performance. The centralized query dispatcher can be configured to gather this data and publish it. )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Curino's querying methods, FN's super plan methods, and make the addition of Teo's data monitoring methods in order to help increase the data integrity of the system. (Teo [0036] The data import server 120 can be configured to receive and store data into the periodic table data store 122 in such a way as to provide a consistent data presentation to other parts of the system. Providing/ensuring consistent data in this context can include, for example, recording logged data to a disk or memory, ensuring rows presented externally are available for consistent reading (e.g., to help ensure that if the system has part of a record, the system has all of the record without any errors), and preserving the order of records 
Regarding claim 13, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein executing the query						but lack explicitly teaching comprises monitoring the external data source			However Teo teaches monitoring the external data source (Teo [0003] Often, problems may arise in computer data systems configured to process multiple queries from multiple clients. Such problems may relate to query process control, resource allocation, security and process isolation. A data system may benefit from an architecture configured to address such problems. For example, data systems may have a need to provide a central control for query resource allocation, query processor start-up and termination, among other things. Also, there may be a need for query processor monitoring for information such as resource usage/availability, query "liveness" and/or query performance. [0025] Some implementations can provide monitoring. For example, it may be helpful for an implementation of the query dispatch/execution system to monitor resource usage/availability, query liveness, and performance. The centralized query dispatcher can be configured to gather this data and publish it. )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Curino's querying methods, FN's super plan methods, and make the addition of Teo's data monitoring methods in order to help increase the data integrity of the system. (Teo [0036] The data import server 120 
Regarding claim 14, the combination of Curino, Schoening, and Radu teach The method of claim 1, wherein executing the query comprises 				but lack explicitly stating monitoring the external data source and allocating an additional partition to the one or more partitions based on a determination that an additional partition is available on the external data source.						However Teo teaches monitoring the external data source and allocating an additional processor to the plurality processor based on a determination that an additional concurrent data connection for parallel data transport is available on the external data source. (Teo [0003] Often, problems may arise in computer data systems configured to process multiple queries from multiple clients. Such problems may relate to query process control, resource allocation, security and process isolation. A data system may benefit from an architecture configured to address such problems. For example, data systems may have a need to provide a central control for query resource allocation, query processor start-up and termination, among other things. Also, 
Corresponding system claim 29 is rejected similarly as claim 14 above. 
Regarding claim 17, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein executing the query comprises 			monitoring the plurality of processors. (Teo [0003] Often, problems may arise in computer data systems configured to process multiple queries from multiple clients. Such problems may relate to query process control, resource allocation, security and process isolation. A data system may benefit from an architecture configured to address such problems. For example, data systems may have a need to provide a central control for query resource allocation, query processor start-up and termination, among other things. Also, there may be a need for query processor monitoring for information such as resource usage/availability, query "liveness" and/or query performance. [0025] Some implementations can provide monitoring. For example, it may be helpful for an implementation of the query dispatch/execution system to monitor resource usage/availability, query liveness, and performance. The centralized query dispatcher can be configured to gather this data and publish it (allocate that specific partition of data via publishing) )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Curino's querying methods, FN's super plan methods, and make the addition of Teo's data monitoring methods in order to help increase the data integrity of the system. (Teo [0036] The data import server 120 can be configured to receive and store data into the periodic table data store 122 in such a way as to provide a consistent data presentation to other parts of the system. Providing/ensuring consistent data in this context can include, for example, recording logged data to a disk or memory, ensuring rows presented externally are available for consistent reading (e.g., to help ensure that if the system has part of a record, the 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Curino in view of Schoening, Radu and US 20120066205 A1; Chappell; Geoffrey et al. (hereinafter Chap).
Regarding claim 9, the combination of Curino, Radu, and Schoening teach The method of claim 1, wherein generating the subquery comprises 				but lack explicitly and clearly teaching translating at least a portion of the query into commands understood by the external data source						However Chap teaches translating at least a portion of the query into commands understood by the external data source. ( Chap [0039] convert a query to an abstract form, order constraints of a query for efficiency, determine contiguous constraints having the same value of a partition organizing parameter, generating a subquery from constraints of query for each value of a partition organizing parameter in the constraints, managing the location of data records in partitions 332, 334, 336, 338, compiling executable functions for the subqueries, delegating a query and/or subquery to a different level of the data system distribution hierarchy, evaluating a query and/or subquery against data in one or more of partitions, and any combinations thereof. Query server 310 may also include one or more tables or other record (e.g., stored in one or more memory elements) for recording the location of data records in partitions based on partition organizing parameter values (e.g., a cross-over table correlating partition 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Radu, Teo, Schoening and US 20160170987 A1; Kesselman; Alex (hereinafter Alex). 
Regarding claim 15, the combination of Curino, Savkli, Radu, Schoening and FN teach The method of claim 1, wherein executing the query, 						but lack comprises monitoring the external data source and deallocating a partition of the one or more partitions based on a determination that a partition of the external data source is not available.									Teo teaches monitoring the external data source … applications/processes based on a determination that concurrent data connection for parallel data transport of the external data source is not available. (Teo [0003] Often, problems may arise in computer data systems configured to process multiple queries from multiple clients. Such problems may relate to query process control, resource allocation, security and process isolation. A data system may benefit from an architecture configured to address such problems. For example, data systems may have a need to provide a central control for query resource allocation, query processor start-up and deallocating a processor of the plurality processors ( Alex [0064] a garbage collection module 258, which deallocates the storage space used 
Claims 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Radu, Schoening and US 20170103116 A1; Hu; Wei-Ming et al. (hereinafter Hu).
Regarding claim 18, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the query processing scheme further comprises dynamically … the plurality processors.						But lacks explicitly teaching allocating one or more processing partitions to allocating the plurality processors to receive and process data from (Hu [0057] In another embodiment, a collection of tables is partitioned across shards as if it were a table family, even though the schema for the tables does not explicitly articulate a constraint that defines a parent-child relationship between the tables of the collection, such as a foreign key. In this case, a database administrator may recognize that the tables are related to one another, even though they are not explicitly a "table family". The database administrator can identify one or more partition keys to be used to partition the collection of tables across shards, such that the partitions of the collection of table include related data that would be likely used to satisfy a single query and such partitions from across the collection of tables will be included on the same shard. Thus, the database administrator can essentially simulate a logical grouping of a collection of tables even when an explicit table family is not formed based on a constraint in the schema. For example, in one embodiment, a collection of tables includes a Customers table and an Orders table. The Customers table and Orders table can each include a "CustNo" column, however, there is no referential constraint that links the Customers table to the Orders table in the schema. In this example, the database administrator can partition the collection of tables using the CustNo field as at least one partition key, even though there is no formal table family formed. Therefore, a logical grouping of a collection of tables can be used to create chunks of data, as will be described later. )								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Curino's querying methods, FN's 
Regarding claim 20, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the query processing scheme further comprises  … from the one or more processors based on the determined data transfer capabilities of the external data source.							But lack explicitly teaching allocating one or more processing partitions to receive data 														However Hu teaches allocating one or more processors to receive data (Hu [0057] In another embodiment, a collection of tables is partitioned across shards as if it were a table family, even though the schema for the tables does not explicitly articulate a constraint that defines a parent-child relationship between the tables of the collection, such as a foreign key. In this case, a database administrator may recognize that the tables are related to one another, even though they are not explicitly a "table family". The database administrator can identify one or more partition keys to be used to partition the collection of tables across shards, such that the partitions of the collection of table include related data that would be likely used to satisfy a single query and such partitions from across the collection of tables will be included on the same shard. Thus, the database administrator can essentially simulate a logical grouping of a collection of tables even when an explicit table family is not formed based on a constraint in the schema. For example, in one embodiment, a collection of tables includes a Customers 
Regarding claim 21, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the query processing scheme further comprises dynamically … and generating instructions for execution by the one or more intake partitions (Curino [0032] More particularly, the query control component 128 is configured to receive an analytical query 130 to be executed over distributed data in data partitions stored in the plurality of data centers 102-104. The analytical query 130 can be a recurrent analytical query or a non-recurrent analytical query. The analytical query 130 can be part of a workload of analytical queries; the analytical queries in the workload can be repeated (e.g., at the same and/or differing time intervals). The query planner component 132 is configured to generate a query execution plan (which includes tasks) for the analytical query 130 to be executed over one or more processors to receive data from the one or more processors; and the one or more processors. (Hu [0057] In another embodiment, a collection of tables is partitioned across shards as if it were a table family, even though the schema for the tables does not explicitly articulate a constraint that defines a parent-child relationship between the tables of the collection, such as a foreign key. In this case, a database administrator may recognize that the tables are related to one another, even though they are not explicitly a "table family". The database administrator can identify one or more partition keys to be used to partition the collection of tables across shards, such that the partitions of the collection of table include related data that would be likely used to satisfy a single query and such partitions from across the collection of tables will be included on the same shard. Thus, the database administrator can essentially simulate a logical grouping of a collection of tables even when an explicit table family is not formed based on a constraint in the schema. For example, in one embodiment, a collection of tables includes a Customers table and an Orders table. The Customers table and Orders table can each include a "CustNo" column, however, there is no referential constraint that links the Customers table to the Orders table in the schema. In this example, the database administrator can partition the collection of tables using the CustNo field as at least one partition key, even though there is no formal table family formed. Therefore, a logical grouping of a collection of tables can be used to create chunks of data, as will be described later. )	
Regarding claim 22, the combination of Curino, Schoening, and Radu teach The method of claim 1, wherein defining the query processing scheme further from the one or more intake partitions and generating instructions for execution by the one or more intake partitions and the plurality processing partitions, and wherein executing the query comprises communicating the instructions to … the one or more intake partitions. ( Curino [0032] The query planner component 132 is configured to generate a query execution plan (which includes tasks) for the analytical query 130 to be executed over the distributed data in the data partitions stored in the data centers 102-104.[0035] Further, the system 100 enables execution of an analytical query that includes substantially any type of operator, such as a join, a nested query, [0036] subqueries at the data centers 102-104 (external) and sending a subquery delta. Further, the query optimization approach employed by the system 100 can be based on the analytical queries being repeated; [0041]The technique utilized to modify the query execution plan is referred to herein as pseudo-distributed measurement. The pseudo-distributed measurement performed by the measurement component 142 can measure data transfer measurements of analytical queries that include joins, nested queries, user-defined functions [0062] A query execution plan that includes five tasks (5 sub comprises dynamically allocating one or more processors to receive data; the one or more processors. (Hu [0057] In another embodiment, a collection of tables is partitioned across shards as if it were a table family, even though the schema for the tables does not explicitly articulate a constraint that defines a parent-child relationship between the tables of the collection, such as a foreign key. In this case, a database administrator may recognize that the tables are related to one another, even though they are not explicitly a "table family". The database administrator can identify one or more partition keys to be used to partition the collection of tables across shards, such that the partitions of the collection of table include related data that would be likely used to satisfy a single query and such partitions from across the collection of tables will be included on the same shard. Thus, the database administrator can essentially simulate a logical grouping of a collection of tables even when an explicit table family is not formed based on a constraint in the 
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Curino in view of Schoening, Radu, Teo and Hu.
Regarding claim 23, the combination of Curino, Schoening, and Radu teach The method of claim 1, wherein defining the query processing scheme further comprises …the plurality processors, and wherein executing the query comprises … during execution of the query.								dynamically allocating one or more processing partitions to receive data from; monitoring the one or more intake partitions and the one or more processing partitions		however Hu teaches dynamically allocating the plurality to receive data from; and the plurality processors (Hu [0057] In another embodiment, a collection of monitoring the plurality processors (Teo [0003] Often, problems may arise in computer data systems configured to process multiple queries from multiple clients. Such problems may relate to query process control, resource allocation, security and process isolation. A data system may benefit from an architecture configured to address such problems. For example, data systems may have a need to provide a central control for query resource allocation, query processor start-up and termination, among other things. Also, there may be a need for query processor monitoring for information such as resource usage/availability, query "liveness" and/or query performance. [0025] Some implementations can provide monitoring. For example, it may be helpful for an implementation of the query dispatch/execution system to monitor resource usage/availability, query liveness, and performance. The centralized query dispatcher can be configured to gather this data and publish it. )												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Curino's querying methods, FN's super plan methods, Hu’s allocation methods and make the addition of Teo's data monitoring methods in order to help increase the data integrity of the system. (Teo [0036] The data import server 120 can be configured to receive and store data into the periodic table data store 122 in such a way as to provide a consistent data presentation to other parts of the system. Providing/ensuring consistent data in this context can include, for example, recording logged data to a disk or memory, ensuring rows 
Claims 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Radu, Schoening and US 20090006148 A1; BACALSKI; Krzysztof et al. (hereinafter BAC). 
Regarding claim 25, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the query processing scheme comprises generating … for the plurality of processors.						But lacks explicitly stating directed acyclic graph instructions					However BAC teaches directed acyclic graph instructions (BAC [0038] FIG. 4 illustrates a set of processing sub-operations within the processing operation 304. The materialization engine 208 receives one or more requests for intermediate data entities 402. Applying preprocessing these requests are added to a request queue 404. The preprocessing includes searching the queue for duplicate requests. Processing also includes, identifying sub-requests, super-requests or both to the new requests. Processing also includes locating similar requests. These new requests are added to graphs that define systems of related requests. The request queue is structured as one or more directed acyclic graphs. The graphs are directed to show dependency and acyclic because the dependencies are never self referential. Each request can be defined as one or more nodes in the graph. The graph can also contain previously 
Regarding claim 26, the combination of Curino, Schoening and Radu teach The method of claim 1, wherein defining the query processing scheme comprises generating…for the plurality processors, and wherein executing the query comprises …the plurality processors. 							But lacks explicitly teaching directed acyclic graph instructions; communicating the directed acyclic graph instructions to									However BAC teaches directed acyclic graph instructions; communicating the directed acyclic graph instructions to (BAC [0038] FIG. 4 illustrates a set of processing sub-operations within the processing operation 304. The materialization engine 208 receives one or more requests for intermediate data entities 402. Applying preprocessing these requests are added to a request queue 404. The preprocessing includes searching the queue for duplicate requests. Processing also includes, identifying sub-requests, super-requests or both to the new requests. Processing also includes locating similar requests. These new requests are added to graphs that define systems of related requests. The request queue is structured as one or more directed acyclic graphs. The graphs are directed to show dependency and acyclic because the dependencies are never self referential. Each request can be defined as one or more nodes in the graph. The graph can also contain previously materialized intermediate data entities. )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Curino's querying methods, FN's super plan methods, and make the addition of Bac's data materializing methods in order to further optimize the system's speed and response time (Bac [0037] In business 
							
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered
35 USC § 103
Regarding Applicant’s Argument (page. 10-17): Examiner’s response:- Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20160316014 A1; Radu; Remus Gabriel et al. (hereinafter Radu). It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Also the obviousness nature of this action allows the examiner to make certain conclusions and connections that may not have explicit language in one explicit prior art. For example Schoening is using Radu's number of connections in it's process to query based on capabilities of agent/source.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165